Mr. Justice Dunn, dissenting: I do not agree with the foregoing opinion or the reasoning by which the conclusion is reached. Whatever agreement existed between Enoch Totten and Harry Totten was evidenced by the letters which passed between Harry and Enoch and the letters of the lawyer, McClelland. There were no conversations and the rights of the parties must be determined by the written evidence. It is apparent that the relations of Enoch to his relatives in Winnetka were friendly and that his conduct was influenced by his desire to help his brother and sisters and their children, but these circumstances do not change the legal effect of the writings which evidenced the agreement between Harry and Enoch. While he paid off the incumbrance on the property he took a conveyance of the title to himself, writing to Harry to send him a fee simple deed, and instructing McClelland, the attorney, that Harry was to convey all to him; that there were two parcels, and that the attorney should see that all the property was conveyed. McClelland had written advising Harry that he had better do one of three things: either raise the money and pay off the mortgage, negotiate a new loan or find someone to buy the place and pay the debt, and suggesting that if he could get someone to take the title in fee simple and pay off the loan, with the privilege to Harry of re-purchasing within some fixed time, it might be advisable. It was the latter proposition which Harry chose, and in a letter to his uncle he stated that he did not want to borrow anything or to lose the place, “so if you can take it, do so, and when everything is brighter I can get out whole and not be in debt.” In accordance with his letter which proposed that if Enoch was in a position to pay the claim of the foreclosure suit Harry would deed the property outright to him and Enoch could hold it until Harry disposed of it at its value, which Harry believed to be $9000 or $10,000, without more correspondence Enoch paid off the decree and had it satisfied and Harry conveyed the property to Enoch. Since that day Harry has never paid a cent on account of principal or-interest to Enoch or his heirs, and neither Enoch nor his heirs have ever demanded a cent of Harry for principal or interest. There was no promise by Harry to repay Enoch the money he might advance; no undertaking to do anything or pay any amount. At no time could Enoch have maintained an action to recover the money advanced. Harry’s undertaking was only, if Enoch would pay the claim, to deed the property to Enoch outright, and that Harry did. He never agreed to do anything else. The further statement that Enoch could hold the property until Harry disposed of it at its value imposed no obligation on Harry. It did no more than reserve a privilege to him. He was under no obligation to sell or try to sell the property at an advance. The conveyance to Enoch was an ordinary short-form warranty deed, which on its face purported to convey the title to him in fee simple. Section 12 of chapter 95 of the Revised Statutes provides that every deed conveying real estate which shall appear to be intended only as a security in the nature of a mortgage, though it be an absolute conveyance in terms, shall be considered as a mortgage, and parol evidence is admissible to show that it was intended to be a mortgage. (Ruckman v. Alwood, 71 Ill. 155.) The burden is upon the one asserting a deed absolute in form to be a mortgage to show that fact by proof which is clear, satisfactory and convincing. (Deadman v. Yantis, 230 Ill. 243; Rankin v. Rankin, 216 id. 132; Heaton v. Gaines, 198 id. 479.) The kind of evidence which is admissible for that purpose is that of facts and circumstances of such a nature that the law implies from them the relation of mortgagor and mortgagee. The relation must arise Out of the transaction itself, and must be paramount to and independent of the terms of the deed as well as of any understanding between the parties at the time it was executed. (Sutphen v. Cushman, 35 Ill. 186; Lindauer v. Cummings, 57 id. 195; Knowles v. Knowles, 86 id. 1.) Since deeds take effect from their delivery, the character of an instrument as a deed or mortgage becomes fixed at that time. (Bearss v. Ford, 108 Ill. 16.) To fix upon a deed absolute in form the character of a mortgage it must be shown to have been intended as a security in the nature of a mortgage, "and to hold such deed a mortgage, a valid, subsisting obligation must be shown, the performance of which the deed was intended to secure. “There must be a continuing valid indebtedness secured by it which may be enforced * * * in an action at law or it is not a mortgage, whatever else it may be.” (Batcheller v. Batcheller, 144 Ill. 471.) Where there is no debt there can be no mortgage. (Caraway v. Sly, 222 Ill. 203; Rue v. Dole, 107 id. 275.) A mere option to re-pay the purchase money and receive a conveyance of the property will not convert a conveyance absolute in terms into a mortgage. (Caraway v. Sly, supra.) Nor will an agreement by the grantees in a deed authorizing a sale by the grantor of the property conveyed at a fixed price and the retention by the grantor of any sum received in excess of such price. Friend v. Beach, 276 Ill. 397. The conveyance by Harry Totten was in March, 1897. Enoch Totten died in November, 1898. No act or word of his was shown qualifying in any manner the agreement evidenced by the correspondence of Enoch, Harry and McClelland which occurred at the time the deed was made. Considerable stress is laid upon the conduct of his widow and children in permitting Harry and his family to occupy the premises for twenty years after Enoch’s death, paying the taxes and in contributing a certain sum monthly to their support, but these acts of kindness on their part cannot be considered as evidence of Enoch’s intention at the time he took a conveyance of the property. Since the deed was absolute on itsjace it apparently vested Enoch with the ownership of the property in fee simple, and this title is perfect unless set aside. There is no legitimate evidence,—much less clear and satisfactory evidence,—inconsistent with the deed’s being an absolute conveyance of the fee, as it purports to be, and the transaction evidenced by the writings, taken most favorably to the appellees, indicates no more than that Harry reserved the right to re-purchase the premises within a reasonable time. In my judgment the decree should be reversed, the cross-bill should be dismissed and a decree of partition, should be entered in accordance with the prayer of the bill.